DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDSs) submitted on 7/28/20, 11/24/20, 12/22/20, and 3/1/21 are being considered by the examiner.

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, the closest prior art of record, Ramle et al. (US 2020/0359291), teaches a mobility management system [Figure 3], wherein the system comprises: a first mobility management entity (default AMF) configured to: obtain information about a subscribed network slice (subscribed S-NSSAI) of the UE (default AMF receives subscribed S-NSSAI from UDM or from Forward Relocation Request sent from MME) [paragraphs 113, 122]; receive information about a network slice (S-NSSAI) corresponding to an established PDN connection (default AMF receives S-NSSAI for each active PDU/PDN session of the UE from Forward Relocation Request sent from MME) [paragraph 132]; and obtain, based on the information about the network slice corresponding to the established PDN connection and the information about the subscribed network slice, information about a network slice allowed (supported slices) for the UE (default AMF obtains Slice Selection Response with supported slice(s) for handover based on subscribed S-NSSAI and S-NSSAI) [paragraphs 141, 144, 146].
(AMF) obtains an identifier of a session management function entity (PGW-C+SMF) corresponding to an established Packet Data Network (PDN) connection of a user equipment (UE) (for each PDN connection to be transferred from EPC, the AMF selects the same PGW-C+SMF that had been assigned for the respective PDN connection in EPC) [page 3].
A third prior art reference, Wang (US 2020/0383151), teaches that a first mobility management entity (AMF entity) obtains an identifier of a session management function entity (PGW-C+SMF) corresponding to an established Packet Data Network (PDN) connection (ID of EPS bearer) of a user equipment (UE) (AMF entity determines PGW-C+SMF serving EPS bearer from received ID of EPS bearer) [paragraphs 146-147].
However, none of the prior art either alone or in combination provides the motivation to teach “a first mobility management entity configured to: send, based on the identifier of the session management function entity, a first request message to the session management function entity; receive a first response message from the session management function entity, wherein the first response message comprises information about the network slice corresponding to the established PDN connection; and and obtain, based on the information about the network slice corresponding to the established PDN connection and the information about the subscribed network slice, information about a network slice allowed for the UE; and the session management function entity configured to: receive, from the first mobility management entity, the first request message; and in response to the first request message, send the first response message to the first mobility management entity” in combination with all of the remaining limitations of the claim.  Claims 9 and 15 recite similar subject matter and are allowed for the same reasons.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nam T Huynh whose telephone number is (571)272-5970.  The examiner can normally be reached on 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, George Eng can be reached on 571-272-7495.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NAM T HUYNH/Primary Examiner, Art Unit 2647